Citation Nr: 1244399	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-22 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability (originally claimed as a disability manifested by chest pain). 

2.  Entitlement to service connection for asthma. 

3.  Entitlement to service connection for a low back disability. 

4. Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to January 1983. 

This appeal to the Board of Veterans Appeals (Board) arises from a February 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By that rating action, the RO, in part, denied the Veteran's claims for service connection for a cardiovascular disability (originally claimed as a disability manifested by chest pain); asthma; low back disability and; an acquired psychiatric disorder.  The Veteran appealed this rating action to the Board.  

In June 2007, the Veteran and his brother testified at a Board hearing before the undersigned Veterans Law Judge at the above-cited RO.  A copy of the hearing transcript has been associated with the Veteran's claims files. 

This case was most recently before the Board in July 2011.  At that time, the Board remanded the service connection claims to the RO for additional substantive development.  Specifically, to have the RO obtain the Veteran's records from the Social Security Administration (SSA).  As the SSA records have been obtained and are contained in the claims files, the Board will proceed with appellate consideration of the Veteran's appeal.   

In adjudicating the issue of entitlement to service connection for an acquired psychiatric disorder, the Board is cognizant of the case Clemons v. Shinseki, 23 Vet. App. 1 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) held that when the Veteran specifically requests service connection for post traumatic stress disorder (PTSD), but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  Here, because a review of the medical evidence of record does not reflect that the Veteran has ever been diagnosed with PTSD during the appeal period, the Board will not recharacterize the claim on appeal in accordance with Clemons. 

The issues of entitlement to service connection for asthma, low back disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record does not show that the Veteran currently has a cardiovascular disability. 


CONCLUSION OF LAW


A cardiovascular disability (originally claimed as a disability manifested by chest pain) was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

In a November 2007 post--adjudication letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection for a cardiovascular disability (originally claimed as a disability manifested by chest pain).  

The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to the above-cited claim. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, and as noted above, via the December 2007 letter, VCAA notice was not provided to the Veteran prior to the appealed February 2006 rating action.  However, as this issue was later readjudicated in a September 2012 Supplemental Statement of the Case, any initial errors of notification to the Veteran have been corrected with subsequent action and adjudication, and there is no prejudice to him from such errors.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  [Parenthetically, the Board notes that an October 2005 preadjudication VCAA letter did not address the issue of entitlement to service connection for a cardiovascular disability (originally claimed as a disability manifested by chest pain.)]

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via a March 2006 letter, the RO informed the Veteran of the Dingess elements with respect to the claim for service connection for a cardiovascular disability (originally claimed as a disability manifested by chest pain).

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the above-cited service connection claim.  The Veteran's service treatment records (STRs), post-service private and VA treatment and examination reports and SSA records have been obtained and associated with the claims files.  In addition, in January 2009, VA examined the Veteran to determine the etiology of any currently present cardiovascular disability (originally claimed as a disability manifested by chest pain.  A copy of the January 2009 VA examination report has been associated with the claims files.  Finally, and as noted in the Introduction, the Board remanded the Veteran's claim in February 2011 in order to obtain SSA records.  These records have been obtained and are also of record.  

Given the foregoing, the Board finds that the RO has substantially complied with the Board's July 2011 remand directives for the service connection issue decided herein.  See Dyment v West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with)), aff'd, Dyment v. Principi, 287 F.3d 1377   (2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the claim for service connection for a cardiovascular disability (originally claimed as a disability manifested by chest pain). 

As there is no indication of any outstanding and pertinent evidence, the Board may proceed with the consideration of the above-referenced service connection claim. 

II. Laws and Regulations

(i) Service Connection-general criteria 

Service connection will be granted if it is shown that a Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303. 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

(ii) Presumptive Service Connection-criteria 

Service connection may also be granted for certain chronic diseases, such as cardiovascular-renal disease, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

III. Merits Analysis

The Veteran seeks service connection for a cardiovascular disability (originally claimed as a disability manifested by chest pain).  He contends that he currently has the above-cited disorder and that it had its onset during his period of active military service. 

The threshold question to be answered is whether the Veteran currently has a cardiovascular disability.  If, and only if, that question can be answered in the affirmative would it be necessary to explore the question of whether such disability is etiologically linked to his period of active military service.

At the outset, the Board does not find, and the Veteran does not allege, that there is evidence of a cardiovascular disability manifested to a compensable degree within a year of discharge from his period of active military service in January 1983.  Thus, an award of service connection for a cardiovascular disability on a presumptive basis is not warranted.  38 U.S.C.A. §§ 3 .307, 3.309. 

The Board finds that because the preponderance of the competent and credible medical evidence of record is against a finding that the Veteran currently has a cardiovascular disability, the claim will be denied on that basis in the analysis below. 

As to the Veteran's contention that he currently has a cardiovascular disability, the Board has determined that he is not medically qualified to render such an opinion. In arriving at such a conclusion, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2012).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for the cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran 's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398   (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to clinically diagnosis himself as having a cardiovascular disability or to relate this disability, if found to be present, to his period of active military service.  Barr, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).  The Board thus finds his statements regarding the diagnosis of the claimed cardiovascular disability to be of no probative value. 

In the category of competent evidence, the Veteran's service treatment records show that the Veteran's heart was found to have been normal at a June 1982 service entrance examination.  X-ray interpretations of the Veteran's chest were also negative.  On an accompanying Report of Medical History, the Veteran denied having had any heart trouble or palpitations or pounding heart.  In July 1982, the Veteran was found to have had chest pains and shortness of breath with exertion that were associated with an upper respiratory infection (URI) and poor physical condition.  In November 1982, the Veteran complained of shortness of breath for the previous two (2) days.  The examining clinician diagnosed the Veteran with an URI.  In October 1982, the Veteran was discharged from military service for an unrelated disability (i.e., sleep walking disorder).  

There is no post-service evidence, private or VA, reflecting that the Veteran currently has a cardiovascular disability.  For example, an August 2005 electrocardiogram (EKG) of the Veteran, performed at St. Joseph Mercy Hospital, revealed a normal sinus rhythm.  A cardiovascular disability was not diagnosed (a diagnosis of cephalgia-tension was entered).  After the Veteran complained of chest pain in August 2005, he underwent a stress myocard perfusion scan at the above-cited private medical facility in August 2005.  The Veteran's heart showed normal wall motion and ejection fraction.  (See August 2005 EKG and stress myocard perfusion scan reports, prepared by St. Joseph Mercy Hospital).  A January 2009 VA heart examination report reflects that a physical evaluation of the Veteran's heart revealed no gallops or murmurs.  Heart sounds, S1 and S2 were normally heard.   An EKG of the Veteran's heart revealed normal valves and normal left ventricular size and function with an estimated ejection fraction of 57 percent.   The examining physician entered an assessment of atypical chest pain, mostly related to a 1985 stab wound.  (See January 2009 VA heart examination report). 

Simply put, aside from two entries of complaints of chest pain and shortness of breath that were associated with upper respiratory infections and poor physical condition during service in July and November 1982, there is no competent evidence of record (medical or otherwise) showing that the Veteran currently has (italics added for emphasis) a cardiovascular disability nor is there evidence of the existence of this disability at any time since VA received the Veteran's initial claim for compensation for a cardiovascular disability in September 2005.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the  pendency of that claim, even if the disability resolves prior to adjudication of the claim).  On the contrary, the medical evidence of record shows that the Veteran does not have a cardiovascular disability.  The Board notes that he has complained of chest pain that resulted in a diagnosis of atypical chest pain as a result of a post-service stab wound by a VA physician in January 2009.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). Clearly the competent medical evidence of record is negative for a cardiovascular disability.  The Board finds that the preponderance of the competent and credible evidence of record is against the Veteran's contention that he currently has a cardiovascular disability (originally claimed as a disability manifested by chest pain), and that service connection for this disability must be denied on that basis. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim for a cardiovascular disability (originally claimed as a disability manifested by chest pain, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Service connection for a cardiovascular disability (originally claimed as a disability manifested by chest pain) is denied.


REMAND

The Board regrets having to once again remand the Veteran's claims for service connection for asthma, low back disability and an acquired psychiatric disorder for a second time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

(i) Low Back Disability and Asthma

The Veteran seeks service connection, in part, for asthma and a low back disability.  He claims that his asthma and low back disability had their onset during active military service. 

The Board notes that the Veteran has been diagnosed with asthma and chronic lumbar strain during the appeal period; thus, he has current diagnoses of asthma and a low back disability.  (See August 2005 report, prepared by S. O., M. D., and January 2009 VA orthopedic examination report, reflecting diagnoses of mild asthma and chronic lumbar strain, respectively).  McLain, supra.  Therefore, the crux of the Veteran's claims for service connection for these disabilities hinge on whether they are etiologically related to his period of military service.  These exact questions were slated to VA examiners in December 2008 (orthopedic examination) and January 2009 (heart examination.)  

When examined by VA in December 2008, the Veteran reported that he had had back pain for the previous 20-25 years (i.e., 1979-1983).  He related that that he had injured his low back in boot camp, but that he did not seek any medical treatment.  After a physical evaluation of the Veteran's spine, the December 2008 VA examiner diagnosed him with chronic lumbar strain without neurological involvement.  The December 2008 VA examiner opined, "[i]t is my opinion that it is not "'at least as likely as not that any disability originated in the service, was aggravated during service, or otherwise etiologically related to the service.'"  (See December 2008 VA orthopedic examination report).  The December 2008 VA examiner provided no rationale for this opinion except that it was based on "information dated 03/04/06 and 9/14/07."  The Board has reviewed the claims files and has found that the December 2008 VA physician's statement referenced a March 4, 2006 VA rating action, wherein the RO denied service connection for unrelated disabilities, and the Board's September 2007 remand.  

The Board finds that in denying the Veteran's claim for service connection for a low back disability, the December 2008 VA examiner failed to acknowledge relevant service treatment reports.  These reports show that the Veteran had received treatment for a back ache and back strain in early and late September 1982, respectively.  Thus, the December 2008 VA examiner's medical analysis and conclusion appear to be based on an incomplete review of the record and is, therefore, inadequate for adjudication purposes.  The Court has determined that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion, not the mere fact that the claims file was reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds that the Veteran should be afforded another VA examination and opinion to determine the exact etiology of his low back disability.

In addition, the December 2008 VA examiner failed to consider the Veteran's lay statements of a continuity of low back pain symptomatology since military service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis.").  Ultimately, the examiner provided narrow medical findings and did not account for pertinent evidence of record.  Therefore, the Board finds a remand is necessary for a new VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Concerning the Veteran's claim for service connection for asthma, a January 2009, VA physician opined, after a review of the claims files, a recitation of the Veteran's self-reported history of having been diagnosed with asthma since 1983, and a physical evaluation of his chest, that he had bronchial asthma by history that was not likely related to his active service or aggravated therein.  By way of rationale, the January 2009 VA examiner simply stated " Please refer to the above tests for further details."  No further rationale was provided.  In reviewing the January 2009 VA examination report, the Board notes that the Veteran underwent, in part, x-rays of his chest, the results of which were negative.  (See January 2009 VA heart examination report).  Irrespective of any test results performed during the January 2009 VA examination, the results of which would only establish evidence of a current disability and would not resolve any question as to the etiology of the Veteran's asthma, the Board finds that the January 2009 VA examiner failed to acknowledge relevant service treatment reports.  These reports show that the Veteran was seen on numerous occasions for upper respiratory infections that were, at times, associated with shortness of breath.  Thus, the January 2009 VA examiner's medical analysis and conclusions appear to be based on an incomplete review of the record and is, therefore, inadequate for adjudication purposes.  Id.  Thus, the Board finds that the Veteran should be afforded another VA examination and opinion to determine the exact etiology of his asthma. 

(ii) Acquired psychiatric disorder

The Veteran seeks service connection, in part, for an acquired psychiatry disability.  He claims that he has an acquired psychiatry disability that had its onset during active military service.    

The Board notes that the Veteran has been diagnosed with several acquired psychiatric disorders, most recently diagnosed by a March 2009 VA physician as a sleep walking disorder; bipolar disorder; antisocial personality traits; and, attention deficit hyperactivity disorder, by history.  (See March 2009 VA psychiatric examination report).  Thus, the crux of the Veteran's claim for service connection for an acquired psychiatric disorder hinges on whether it is etiologically related to his period of military service.  This exact question was slated to a VA examiner in March 2009.  When examined VA in March 2009, the Veteran gave a childhood history of sleep walking.  He related that when he had informed his service recruiter about his sleep walking problems, he was told not to mention it so that he would be able to enter military service.  The Veteran also gave a history of having sought counseling and of having been prescribed medication (i.e., Ritalin and Valium) for attention deficit disorder from the ages of eight (8) to 12.  The Veteran indicated that during military service, he had had trouble with fights, behavioral problems and sleep walking.  The March 2009 VA examiner specifically referenced service treatment reports reflecting that a psychologist had recommended that the Veteran be discharged from military service because of a sleep walking disorder.  (See October 1982 service treatment report).  

After a mental status evaluation of the Veteran, the March 2009 VA examiner specifically concluded that there was no evidence that the Veteran's bipolar disorder originated in or had been exacerbated by his period of military service.  The VA physician reasoned that the Veteran's problems with conduct prior to, during and since military service were consistent with a childhood conduct disorder which was involved with his antisocial personality.  The Board notes that personality disorders, such as the Veteran's antisocial personality disorder, are not diseases or injuries within the meaning of applicable legislation for service connection purposes.  38 C.F.R. § 3.303(c) (2012). 

Regardless, the March 2009 VA physician specifically found no evidence that the Veteran's military service had any impact on his bipolar disorder, or any other psychiatric disorder, aside from his sleep walking disorder.  Concerning the Veteran's sleep walking disorder, the March 2009 VA examiner concluded that it had preexisted military service and "may have worsened by his service in the Navy."  The Board finds the March 2009 VA examiner's opinion as to the Veteran's sleep walking disorder to be equivocal and insufficient to establish a link between it and his period of military service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Thus, the March 2009 VA examiner's opinion is, therefore, inadequate for adjudication purposes. Thus, the Board finds that the Veteran should be afforded another VA psychiatric examination and opinion to determine the exact etiology of his sleep walking disorder.

(iii) Service Personnel Records 

Finally, the Veteran has maintained that he had behavioral problems during military service.  A review of the claims folders reflects that the Veteran's complete service personnel records have not been associated with the claims files.  As the Veteran's complete service personnel records might provide evidence that he received disciplinary action due to psychiatric problems, they are potentially relevant to his claim for service connection for an acquired psychiatric disorder and should be secured on remand.  Thus, the RO/AOJ should also attempt to procure the Veteran's service personnel records from the National Personnel Records Center (NPRC) on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records from the NPRC.  If the personnel records are not available from the NPRC due to destruction in a fire, determine whether personnel records may be obtained from any other source. All attempts to obtain the personnel records must be documented in the claims files.

2.  The RO/AMC should schedule the Veteran for VA examinations by appropriate clinicians to assess the nature and etiology of the Veteran's low back disability and asthma.  The claims folders and a copy of this REMAND must be made available to each examiner for their review of the case, and the examination reports should include discussion of the Veteran's documented in-service medical history, as it relates to their respective disability, of back ache and low back strain in early and September 1982 and clinical findings of upper respiratory infections associated with subjective complaints of shortness of breath. 

Upon review of the Veteran's claims folders and after a thorough examination of the Veteran's low back and respiratory system, each examiner should provide an opinion, as it relates to his or her respective disability (i.e., low back disability and asthma), to the following questions:
   
(i) Is it as likely as not (50 percent or higher degree of probability) that the Veteran's asthma had its onset in, or is etiologically related to the Veteran's period of military service, to specifically include the clinical findings of upper respiratory infections associated with subjective complaints of shortness of breath?

The VA respiratory examiner is hereby informed that the Board has conceded that the Veteran has asthma for purposes of VA compensation for this appeal. 

(ii) Is it as likely as not (50 percent or higher degree of probability) that the Veteran's low back disability had its onset in, or is etiologically related to the Veteran's period of military service, to specifically include the clinical findings of back ache and low back strain in early and late September 1982. 
   
Each examiner's report should be prepared and associated with the Veteran's VA claims folders. Each examiner is requested to provide the basis for all opinions reached.  If any examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered and what information, if any, is necessary in order to provide the requested information. 

3.  The RO/AMC should schedule the Veteran for a VA psychiatric examination by an appropriate clinician to assess the nature and etiology of the Veteran's acquired psychiatric disorder.  The claims folders and a copy of this REMAND must be made available to the examiner for his or her review of the case, and the examination report should include discussion of the following evidence: (i) October 1982 service treatment record reflecting that the Veteran was discharged from military service for a sleep walking disorder; and (ii) March 2009 VA examiner's opinion that the Veteran's sleep walking disorder preexisted his military service and that it "may have been worsened" therein.  

Upon review of the claims folders and after a mental status evaluation of the Veteran, the examiner must provide an opinion, with supporting rationale to the following questions:

a.) Did the Veteran have a sleep walking disorder 
that preexisted his entrance into military service in July 1982 ?  If so, please describe its baseline nature and severity as it existed prior to July 1982. 

(b.) If examiner finds that the Veteran's sleep walking disorder pre-existed the Veteran's entrance into military service in July 1982, was it aggravated beyond its normal progression by the Veteran's period of military service.  Aggravation is defined for compensation purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

(c.) If there is no evidence of a pre-existing sleep walking disorder, is it as likely as not (50 percent or higher degree of probability) that any presently acquired psychiatric disorder is etiologically related to, or had its onset during, the Veteran's period of military service? 

A report should be prepared and associated with the Veteran's VA claims folders.  The examiner is requested to provide the basis for all opinions reached. If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered and what evidence is necessary to provide the requested opinions. 

4.  Following the completion of the foregoing, 
and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's claims for service connection for a low back disability, asthma, and an acquired psychiatric disorder.  If the claims are denied in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folders should be returned to the Board for further appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


